                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

WENDELL DUNCAN                                                                             PLAINTIFF

v.                                                                                 No. 1:20MC4-MPM

PELICIA E. HALL, ET AL.                                                                DEFENDANTS


                               ORDER DISMISSING CASE UNDER
                                AND PRIOR SANCTIONS ORDER

        This matter is before the court, sua sponte, for consideration of dismissal. Wendell Duncan,

an inmate in the custody of the Mississippi Department of Corrections, has submitted a complaint pro

se under 42 U.S.C. § 1983, along with an application to proceed in forma pauperis. As a result of

frivolous or meritless case filings, by order of this court dated February 12, 1997, in, Duncan v.

Dawson, et al., cause number 4:96CV190, Wendell Duncan was barred from filing in forma pauperis

cases under 28 U.S.C. § 1915(g). Thus, the he may not file a new cause of action without paying the

filing fee or demonstrating he is in imminent danger of serious physical injury.

        Indeed, Mr. Duncan has been a frequent filer of meritless cases in this court over the course of

many years. The court has imposed monetary sanctions totaling $650 in various cases over the years

– and told Mr. Duncan that he may not file another case in this court until he pays the sanction. See

Duncan v. Armstrong, 4:01MC5-JAD.

        SO ORDERED, this, the 13th day of March, 2020.

                                                /s/ MICHAEL P. MILLS
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI
